Citation Nr: 1012847	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  03-28 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for osteoarthritis of the 
bilateral hips, status post replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The Veteran had active service from February 1953 to June 
1957.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied service connection for 
osteoarthritis of the bilateral hips, status post bilateral 
total hip replacements.

The case was previously before the Board in June 2007, when 
it was remanded to obtain medical records and for 
examination of the Veteran and a medical opinion.  The 
requested development has been completed to the extent 
possible.  The Veteran has not responded to VA's requests to 
provide information and releases so that all of the private 
records can be obtained.  The Board now proceeds with its 
review of the appeal.  

Pursuant to a VA Form 21-22 dated December 2002, the Veteran 
is represented by the Disabled American Veterans.  In April 
2009, the Veteran submitted a written statement attempting 
to appoint an individual as his representative.  This 
document does not provide the address of this individual, 
and it was filed several years after the appeal was 
certified to the Board.  Accordingly, this document does not 
properly serve to change representation.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  Service treatment records reveal that the Veteran had a 
lifting injury during service and that he was treated for 
complaints of low back pain during service.  There is no 
evidence of complaints of, or treatment for, hip pain during 
service.

2.  Separation examination of the Veteran revealed a normal 
clinical evaluation of the lower extremities.  

3.  The earliest medical evidence of arthritis of the hips 
is dated in 1994.  

4.  The medical evidence of record reveals that the Veteran 
required bilateral total hip arthroplasty in 2002, to 
surgically treat his osteoarthritis of the hips.

5.  The veteran's service-connected disabilities are lumbar 
strain with degenerative disc disease rated at 60 percent 
and major depressive disorder rated at 30 percent.   

6.  The competent medical evidence of record reveals that 
the Veteran osteoarthritis of the bilateral hips is age 
related, and is not related to the Veteran's back pain 
during service, the injury to his back during service, or 
any service-connected disability.  


CONCLUSION OF LAW

The criteria for service connection for osteoarthritis of 
the bilateral hips, status post replacement, have not been 
met.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated February 2003 with respect to the Veteran's 
claim for service connection for bilateral hip arthritis.  
This notification substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim, the relative duties of VA and the claimant to obtain 
evidence.  

Subsequently, the Veteran was provided additional notice in 
letters dated May 2003 and March 2006.  The March 2006 
letter included all required notification of the laws 
regarding degrees of disability and effective dates.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has obtained service treatment records, VA treatment 
records, a VA examination report, and private medical 
records.  VA has also assisted the appellant in obtaining 
evidence, afforded him the opportunity to present hearing 
testimony, written statements, and evidence.  

In any event, the appellant has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.) See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision at this time.

Service connection may be established for a disability 
resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of 
preexisting injury suffered or disease contracted in the 
line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not 
required.  Continuity of symptomatology is required only 
where the condition noted during service (or in a 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned. 38 C.F.R. § 3.303(b).  The nexus between service 
and the current disability can be satisfied by medical or 
lay evidence of continuity of symptomatology and medical 
evidence of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 
(1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service. 38 C.F.R. § 
3.303(d).

Arthritis may be presumed to have been incurred during 
active military service if it is manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  The Veteran has been diagnosed with 
arthritis of the bilateral hips, which ultimately required 
bilateral hip replacement.  However, there is no evidence of 
any diagnosis of arthritis of the hips during service or 
within the first year after separation from service.  The 
earliest evidence of a diagnosis of arthritis of the hips is 
dated 1994, over three and a half decades after the Veteran 
separated from service.  

Service connection is warranted for a disability, which is 
aggravated by, proximately due to, or the result of a 
service- connected disease or injury. 38 C.F.R. § 3.310 
(2009).  This is commonly referred to as "secondary" service 
connection, as the claimed disability has been caused 
secondary to a disability for which service connection has 
already been established.  Any additional impairment of 
earning capacity resulting from a service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, also warrants compensation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  When service 
connection is thus established for a secondary condition, 
the secondary condition is considered a part of the original 
condition.  Id.

The veteran seeks service connection for a bilateral hip 
disability as the direct result of his active service.  He 
has made two arguments as to why he believes service 
connection is warranted.  In his June 2003 notice of 
disagreement he stated that "I am currently [service-
connected] 60% for arthritis (traumatic) in all joints and I 
have had two hip replacement operations due to arthritis.  I 
do not understand how this could have ever been denied."  
The Veteran has been granted service connection for lumbar 
strain with degenerative disc changes.  He is rated by 
analogy under two Diagnostic Codes for this disability.  
First, he is rated under 5010, which contemplates arthritis 
due to trauma.  38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2009).  Second, he is rated under the old diagnostic 
criteria under Diagnostic Code 5293 for intervertebral disc 
syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
Service connection has been established for his lumbar spine 
disability, with the medical evidence of record showing his 
primary symptoms being low back pain with radiation into his 
legs because of degenerative disc disease.  He is not, as he 
asserts, service connected for arthritis in every joint of 
his body.  

In November 2003, the Veteran presented sworn testimony at a 
hearing before a VA Decision Review Officer (DRO).  He 
testified that he had hip pain ever since active service.  
However, on further testimony, he indicated complaints of 
hip pain only dating back 15 years.  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of 
record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); see Elkins v. Gober,229 F. 3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and 
cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a Veteran are 
credible, the Board may consider internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant.  Caluza v. Brown, 7 
Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. 
App. 341, 345 (2000) (Observing that in case where the 
claimant was also a physician, and therefore a medical 
expert, the Board could consider the appellant's own 
personal interest); citing Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (holding that while interest in the 
outcome of a proceeding "may affect the credibility of 
testimony it does not affect competency to testify." 
(citations omitted).  

The Board finds the Veteran's assertions of continuity of 
symptomatology of hip pain dating from service to the 
present are not credible.  The evidence of record reveals 
that his reports of medical history have varied over the 
years.  A large amount of medical evidence, filling nine 
volumes total, has been obtained.  There is no documented 
medical evidence of complaints of hip pain, or diagnoses of 
arthritis of the hips, until 1994, which is decades after 
service.  The evidence shows that the Veteran was not 
hesitant to obtain medical treatment for a myriad of other 
medical issues since separation from service, so that the 
lack of any records related to hip pain and arthritis weighs 
heavily against his credibility.  

The Veteran had active service from February 1953 to June 
1957.  The service treatment records reveal that in June 
1953 the Veteran was diagnosed with a pilonidal cyst.  In 
June 1954, he was treated for complaints of low back pain 
resulting from a lifting injury.  The service treatment 
records show that, from that point on, he continued to have 
complaints of low back pain.  It was initially thought that 
the veteran had a musculoskeletal defect, and he was 
diagnosed with chronic strain of the lumbar muscles.  
However, it was felt that his complaints of pain were not 
congruent with the absence of pathology in clinical 
findings, which were consistently shown to be normal.  He 
was ultimately diagnosed with conversion reaction, spinal 
posture defect, symptomatic.  An April 1957 Medical Board 
report found the Veteran fit for duty.  In June 1957, 
separation examination of the Veteran was conducted.  
Clinical evaluation of the Veteran's lower extremities was 
"normal," with no abnormalities noted by the examining 
physician.  Review of all of the service treatment records 
reveals many records showing complaints of low back pain, 
including complaints of pain radiating into his left leg, 
but no evidence of any injury to the hips or symptoms of 
pain related to the hips.  

After discharge from active service, the veteran claimed 
service connection for his low back disability condition 
and, in July 1959, he was granted service connection for 
conversion reaction, which was evaluated as 10 percent 
disabling.  Service connection for a back disorder was 
denied, however, on the basis that no spine pathology was 
found in a June 1959 VA examination.  The veteran did not 
appeal this decision.

In the years following, the veteran made several attempts to 
reopen his claim for a back condition with the submission of 
new and material evidence.  The RO ultimately granted his 
claim in June 1998, based on clinical findings of 
degenerative joint disease in the lumbar spine with 
bilateral L5 radiculopathy, and an opinion rendered in a May 
1998 VA examination that such pathology was related to the 
documented inservice chronic lower back strain.  This 
disability is evaluated as 60 percent disabling.

A VA treatment record dated March 1994 indicates a diagnosis 
of arthritis, without indicating the specific joint or 
joints involved.  An October 1994 VA treatment record 
contains a notation of degenerative joint disease of the 
left hip.  However, an April 1995 private orthopedic 
consultation report indicates the presence of degenerative 
disc disease of the cervical and lumbar spine with 
associated pain and neurologic symptoms, but does not 
contain a diagnosis of arthritis of the hips.  

A VA radiology report dated August 2001 reflects that x-ray 
examination of both of the Veteran's hips was conducted at 
that time.  The impression was degenerative changes, 
arthritis, of both hips with the left being more severe than 
the right.  VA treatment records dated from September 2001 
to December 2002 reveal periodic treatment for complaints of 
hip pain with diagnoses of degenerative joint disease of the 
hips being indicated.  

A private hospital surgical record dated October 2002 
reveals that the Veteran had end stage osteoarthritis of the 
left hip, which required surgical treatment with a left hip 
arthroplasty (hip replacement).  An April 2003 VA treatment 
record notes that the Veteran had left hip replacement 
approximately 5 months prior, which would be the October 
2002 surgery noted above, along with right hip replacement 
surgery approximately 4 to 5 weeks earlier.  The treatment 
record indicates that these surgical procedures were 
conducted at a non-VA medical facility.  The Board notes 
that VA has requested that the Veteran provide the 
information and legal releases to obtain complete copies of 
all records related to his two hip replacement surgeries, 
but that he has not responded with the necessary 
information.  

A large volume of VA treatment records has been obtained.  
Most of these records show treatment for the Veteran's 
service-connected psychiatric and low back disabilities.  
Many records are related to treatment of complaints of pain 
and pain management.  A small amount of treatment records 
dated from 2003 to the present reveal complaints of hip 
pain.  A few note the Veteran's history of bilateral hip 
arthritis and resulting hip replacement surgery.  

An April 2009 written statement from the Veteran's private 
physician indicates that the Veteran has "complaints of 
lower back pain and bilateral posterior hip / buttock pain.  
X-rays of the pelvis and hips look good.  The hip 
replacements are in good position without loosening.  [The 
Veteran's] clinical condition is consistent with lumbar 
spinal stenosis."  This is confirmed in treatment notes from 
this physician dated November 2007 and April 2009.  

In December 2009, a VA Compensation and Pension examination 
of the Veteran was conducted.  The examiner reviewed all 9 
volumes of the claims file, and noted the fairly recent 
bilateral hip replacement surgeries conducted on the 
Veteran, although the dates were in question based on the 
Veteran's poor report of his medical history.  After a full 
examination and review of the claims file and medical 
history, the examiner indicated that the Veteran was status-
post total bilateral hip replacement with "minimal if any 
complaints regarding the actual hip joints themselves.  His 
primary complaint is buttocks pain and radicular leg pain 
which is secondary to his lumbar spine and not his hips."  
The examiner noted that the Veteran was in his seventies 
when he had his hip replacement surgery and that the 
"degenerative hip arthritis in both hips is less likely than 
as not secondary to any injury in the military service back 
in the 1950s.  More likely than not is secondary to age-
related changes in his hips.   . . . it is the examiner's 
opinion that his hip joints themselves are less likely as 
not due to military service or secondary to any other 
service-connected condition."

The evidence is against the Veteran's claim for service 
connection for bilateral hip arthritis with resulting hip 
replacement surgery.  The Veteran had a low back injury 
during service and he is service-connected for degenerative 
disc disease of the lumbar spine.  The medical evidence of 
record indicates that his complaints of leg and buttock pain 
are related to the service-connected lumbar spine 
degenerative disc disease and not the Veteran's hips.  The 
evidence of record reveals that the Veteran did not have any 
injury to the hips during service and that he developed 
bilateral hip arthritis decades after service as a result of 
aging.  There is no competent evidence of record, which in 
any way relates the Veteran's bilateral hip arthritis to his 
military service, or any service-connected disability.  

The preponderance of the evidence is against the claim for 
service connection for osteoarthritis of the bilateral hips, 
status post replacement; there is no doubt to be resolved; 
and service connection is not warranted.  






ORDER

Service connection for osteoarthritis of the bilateral hips, 
status post replacement, is denied.






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


